REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a method comprising: depositing, onto a shaker screen, a plurality of downhole materials and fluids coming to a surface of a borehole as a result of a downhole operation in the borehole, wherein the downhole materials comprise cuttings; separating, using the shaker screen, the downhole materials from the fluids; emitting, using a radar, an electromagnetic wave toward at least one of a discharge end of the shaker screen and a transit; detecting a reflection of the electromagnetic wave reflected off at least a portion of the downhole materials; determining, based on the reflection of the electromagnetic wave, a velocity of the downhole material advancing along at least one of the transit and the shaker screen toward the discharge end of the shaker screen; and based on correlating an angle of tilt of at least one of the shaker screen and the transit to the velocity, determining that the angle of tilt should be corrected, wherein determining that the angle of tilt should be corrected comprises, determining whether a change in the velocity of the downhole materials has exceeded a velocity threshold; and in response to the change in the velocity exceeding the velocity threshold, determining whether the change in the velocity is a result of a change in an angle of a tilt of at least one of the shaker screen and the transit exceeding an error threshold or an increase in an amount of downhole material returning from downhole; generating an alarm for a change in velocity; in response to the change in velocity being the result of the increase in the amount of downhole material returning from downhole, determining whether the increase in the amount of downhole material is a result of a change in drilling parameters or a change .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776